Mr. Justice-' Scholfield delivered the opinion of the Court: This was a bill in equity, filed in the office of the clerk of the circuit court of Monroe county, on the 9th' of September, 1879, to set aside a certain decree for sale on application for partition, and also sale of real estate, and deed thereunder, etc. The answer of the defendant, -James W. Goodman, in addition to putting in issue the allegations of the bill generally, alleges that Goodman entered into possession of the real estate under color of title made in good faith; that he has continued in such possession for seven successive years, and has, during- said time, paid all taxes legally assessed on such real estate. We are of opinion this defence has been made, out, and it is, therefore, unnecessary to examine the questions raised upon the decree and sale for partition sought to be set aside. The purchaser at the partition sale was one Isaiah Cheek. He died intestate in 1870, and on the 11th of November, 1871, this real estate was sold by his administrator, pursuant to a decree of a competent court, to raise assets to pay the debts due from his estate. James W. Goodman was the purchaser at that sale, and received an administrator’s deed. He shows that, he at once entered into the possession of the property, which he has continued to enjoy ever since, and that during all that time, being more than seven successive years, he has paid all taxes legally assessed on the property. The deed was unquestionably color of title. Brooks v. Bruyn, 35 Ill. 392; McCagg v. Heacock, 34 id. 476; Stubblefield v. Borders, 92 id. 279 ; Davis v. Hall, id. 85 ; Payne v. Markle, 89 id. 66; Whitney v. Stevens, id. 53; Coleman v. Billings et al. id. 183; Scott v. Delany, 87 id. 146. ' Goodman testified that he bought and acquired title in good faith, and this is not rebutted by proof of general reputation that Cheek’s title was bad. McCagg v. Heacock, supra, and same case again in 42 Ill. 153; Cook v. Norton, 43 id. 391; Rawson v. Fox, 65 id. 200; County of Piatt v. Goodell, 97 id. 84; Smith v. Ferguson, 91 id. 304. But counsel contend appellants did not learn of the fraudulent transaction, whereby they allege they were deprived of their property, until within two years of the filing of their bill, and hence that they are not affected by the Statute of Limitations. There is no claim made that the cause of action was fraudulently concealed from them by Goodman, and so the case is not affected by the 22d section of the Limitation act of 1874. (Rev. Stat. 1874, p. 676.) And Goodman’s possession was notice to all the world of his claim to the property, (McConnel v. Reed, 4 Scam. 117, Williams v. Brown, 14 Ill. 200, Cowen v. Loomis, 91 id. 132,) and so if appellants did not learn of their rights, it was purely through their own neglect and inattention to their property, and they are consequently entitled to no immunity on that account. The decree is affirmed. Decree affirmed.